Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that movable control devices 29 and 51 do not have any control on blocking or unblocking sections of element 19 and that element 19 is blocked and unblocked exclusively by movable control elements 44, the examiner points out that elements 44 are identified by the examiner in the action as the elements which block and unblock section 19. The examiner included a full quote from Vecchia which mentions elements 29 and 51, but they are not explicitly relied upon. 
Regarding the applicant’s argument that the opening and closing of control elements 44 provides no selectivity in terms of where the air is pulled through portions of perforated outer cylinder 16, the examiner does not necessarily agree but points out that the claim requires that the permeability of the air guiding cylinder (18 in Vecchia) be adjustable not the through flow drum (16 of Vecchia).
Regarding the applicant’s argument that if the control plates of Meyer were to replace anything in Vecchia, it would replace the control elements 29, the examiner disagrees. Meyer is relied upon for teaching independent adjustability which would be equally applicable to elements 44.
Regarding the applicant’s argument “since Vecchia coordinates simultaneous control of control elements 44 to move in equal and opposite directions, the purpose would seem to be to have uniformity in the draw of air along the interior of the outer perforated cylinder 16, which uniformity would be destroyed if the control elements were not simultaneously controlled,” the examiner points out this statement contradicts the applicant’s earlier position that the elements have no selectivity in terms of where the air is pulled through the portions of cylinder 16 and Vecchia does not state that it is a goal to provide uniformity in the draw of air along cylinder 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vecchia (US 4835880 A), hereinafter Vecchia, in view of Meyer (GB 1244799 A), hereinafter Meyer.

Regarding claim 1, Vecchia discloses a device for thermally treating a continuous web of textile material, including: 

an air-guiding cylinder disposed within the at least one through-flow drum and being subdivided into a plurality of separate circumferential sections along a longitudinal axis thereof (Since “a different positioning of the movable control devices 29, 44 and 51” is possible, there are sections of element 19 that that may be blocked while more central locations are unblocked. Additionally, the section of 19 that is exclusively blocked by the left element 44 as seen in figures 3 and 4 may be considered a separate circumferential section than the section that is blocked exclusively by the right element 44 as seen in figures 3 and 4), each circumferential section having a plurality of openings around the circumference of the circumferential section (“inner cylindrical element 18 is provided with a central ring-like portion 19, which is also uniformly perforated”), and  wherein an air or gas permeability of the plurality of openings of each circumferential section along the longitudinal axis of the air guiding cylinder is adjustable so that the air or gas permeability is variable along the longitudinal axis of the air guiding cylinder (“It is evident that by means of a different positioning of the movable control devices 29, 44 and 51, it is possible to differently orientate the distribution of air blown into, and sucked from the interior of the dryer, thus a large number of combinations of the air-percussion and air-suction operating modes are obtained”).

    PNG
    media_image1.png
    623
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    509
    688
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    508
    639
    media_image3.png
    Greyscale



However, Meyer teaches wherein each circumferential section along the longitudinal axis of the air-guiding cylinder is adjustable separately and independently of the plurality of openings around the circumference of each other circumferential section (“several control plates 36 are arranged side-by-side (Fig 4), which can be adjusted independently of one another”).

    PNG
    media_image4.png
    393
    508
    media_image4.png
    Greyscale

Vecchia does not disclose the sections are independently adjustable. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for adjusting a plurality of slidable blocking members in relation to a perforated surface (in unison or independently). In this regard, it is noted that Meyer teaches independently adjustable sections. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide independently adjustable sections of since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 

Regarding claim 3, Vecchia, as modified by Meyer, discloses the device according to claim 1, including a plurality of cover bodies is disposed at or within the air-guiding cylinder by which the openings of the respective circumferential sections of the air-guiding cylinder are at least partially closable (Elements 44).

Regarding claim 6, Vecchia, as modified by Meyer, discloses the device according to claim 1, wherein the air or gas permeability of each circumferential section is adjustable along at least one of a longitudinal axis thereof and around the circumference thereof (The sections are adjustable along the longitudinal axis).

Regarding claim 7, Vecchia, as modified by Meyer, discloses the device according to claim 1, wherein the air-guiding cylinder comprises a cylindrical tube (“inner cylindrical element 18”).

Regarding claim 9, Vecchia, as modified by Meyer, discloses the device according to claim 7, including a plurality of cover bodies disposed at or within the air-guiding cylinder by which the openings of the respective circumferential sections of the air-guiding cylinder are at least partially closable, plurality of cover bodies each comprising one of a displaceable or rotatable cylinder, a rounded shell and a segment, to influence the air or gas permeability of the respective sections of the of the air-guiding cylinder (Elements 44).

Regarding claim 11, Vecchia, as modified by Meyer, discloses the device according to claim 1. 

Vecchia, as modified by Meyer, does not explicitly disclose wherein the perforated surface of the through-flow drum is 8 to 20 times larger than an area of the openings of the air-guiding cylinder. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is 

Regarding claim 12, Vecchia, as modified by Meyer, discloses the device according to claim 1.

Vecchia, as modified by Meyer, does not disclose wherein the diameter of the air-guiding cylinder amounts to 20% to 70% of the diameter of the at least one through-flow drum. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Vecchia discloses a larger through-flow drum than air-

Regarding to claim 13, Vecchia discloses a method for thermally treating a continuous web of textile material in a drum dryer or a thermobonder including at least one through-flow drum having a perforated envelope, with a continuous web of material looping at least partially around the envelope thereof, the method including: 
flowing a heated gas flows through the continuous web of material and the envelope of the at least one through-flow drum (“Air blown both from channel 21 and from tanks 26 through the related perforated end portions 28, and perforated central portion 34, is forced to flow through the external cylindrical element 16 of the drum 15 and the fabric 13 wound around it, to be sucked into the interior of drum 15 by the end fans 37 and 39”)
disposing an air-guiding cylinder within the at least one through-flow drum, the air-guiding cylinder being subdivided into a plurality of separate circumferential sections along a longitudinal direction of the air-guiding cylinder (“inner cylindrical element 18 is provided with a central ring-like portion 19, which is also uniformly perforated” and since “a different positioning of the movable control devices 29, 44 and 51” is possible, there are sections of element 19 that that may be blocked while more central locations are unblocked); 
withdrawing the heated gas via an interior compartment of the air-guiding cylinder, wherein a flow compartment is disposed between the air-guiding cylinder and the at least one through-flow drum (Figure 4); and 


Vecchia does not disclose modifying the flow by adjusting the air or gas permeability of each circumferential section separately and independently of each other circumferential section of the air-guiding cylinder.

However, Meyer teaches modifying the flow by adjusting the air or gas permeability of each circumferential section separately and independently of each other circumferential section of the air-guiding cylinder (“several control plates 36 are arranged side-by-side (Fig 4), which can be adjusted independently of one another”).

Vecchia does not disclose the sections are independently adjustable. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for adjusting a plurality of slidable blocking members in relation to a perforated surface (in unison or independently). In this regard, it is noted that Meyer teaches independently adjustable sections. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide independently adjustable sections of since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). Additionally, one of ordinary skill in the art will recognize that independent adjustment will provide a greater variety of possible configurations.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vecchia, in view of Meyer, and further in view of Hajdu (WO 2012055732 A1), hereinafter Hajdu.

Regarding claims 8 and 10, Vecchia, as modified by Meyer discloses the device according to claim 1, including a plurality of cover bodies disposed at or within the air-guiding cylinder by which the openings of the respective circumferential sections of the air-guiding cylinder are at least partially closable, wherein each of the plurality of cover bodies is disposed lengthwise or transversely adjustable to the longitudinal axis of the air-guiding cylinder (Elements 44).

Vecchia, as modified by Meyer, does not disclose wherein the air-guiding cylinder comprises a polygon having a plurality of flat surfaces, or wherein the at least one cover body is configured as a metal sheet.

However, Hajdu teaches wherein the air-guiding cylinder comprises a polygon having a plurality of flat surfaces (“SD consists of individual perforated plate elements LE with holes L (Figure 2, 3). Each perforated plate element LE is assigned a relative to this movable slide SB”), and wherein the at least one cover body is configured as a metal sheet (“the openings in the screen cover are completely closed by inserting a completely closed sheet metal”).

    PNG
    media_image5.png
    510
    639
    media_image5.png
    Greyscale

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the shape of the polygonal. On the contrary, the applicant states “Figure 4 illustrates a detail of the surface of an air-guiding cylinder 10, which is configured as a polygon having several flat surfaces. The same arrangement is achieved with a cylindrical air-guiding cylinder, which may consist of a rounded metal sheet and in which the openings of sections may be covered by individual shells or rounded segments.” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the air guiding cylinder to be polygonal.Likewise, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this regard, it is noted that Hajdu teaches sheet metal covers. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the covers of Vecchia of sheet metal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fleissner (US 6378226 B1) and (US 5185940 A)
Ayrault (US 20180080712 A1)
Gottstein (DE 2243889 A1)
Schuierer (Included in the IDS submitted 1/7/2020) shows independently adjustable sections

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOGAN P JONES/Examiner, Art Unit 3762         

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799